Citation Nr: 1142016	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-37 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of a neck injury. 

2.  Entitlement to service connection for the residuals of a spinal and back injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to February 1974, with additional service in the Army National Guard of Alabama.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in May 2011 for further development.  

In its May 2011 remand, the Board noted that the issue of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) has been raised by the record.  The Board referred the issue back to the RO.  It still has not been adjudicated.  Consequently, the issue is once again referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its May 2011 remand, the Board instructed the RO to schedule the veteran for a VA examination for the purpose of determining whether it is at least as likely as not that any current neck or back condition had its onset in or was aggravated by service or is otherwise related to any aspect of service.  The Ro properly scheduled the examination, which took place in June 2011.  However, the examiner stated that he was unable to render an opinion without resorting to mere speculation.  The veteran has requested that the claims be remanded once again so that the veteran can obtain a competent medical opinion regarding the etiology of his disabilities.  The veteran further argues that if the examiner (a physician's assistant) is unable to render such an opinion, then perhaps the case should be sent to a specialist.  

The Board notes that it is unable to grant a claim based on speculation.  See 38 C.F.R. § 3.102 (distinguishing reasonable doubt from pure speculation or remote possibility); Slater v. Principi, 4 Vet. App. 43, 44 (1993) (upholding Board's rejection of a medical nexus opinion that was based on speculation). 

However, it is pointed out that when an examiner is asked to render an etiology opinion determines that she cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety-including the examination and the opinion itself-shows that "the examiner [did] not invoke[ ] the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In other words, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion." Id. at 8. 

"Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must be otherwise apparent in the Board's review of the evidence." Id. at 9.  "In certain cases, no medical expert can assess the likelihood that a condition was due to an in- service event or disease, because information that could only have been collected in service, or soon thereafter, is missing, or the time for obtaining other information has passed." Id. at 10. 

In this case, the examiner stated that he could not render an opinion due to the fact that (1) the data in the service treatment records is incomplete and (2) the fact that the history given by Dr. J.S.K. indicates a different possible etiology for the veteran's neck and low back disorders.  The Board finds that it is common for there to be evidence of an injury in service, and evidence of an injury in the post service treatment records.  This is precisely the reason that a medical opinion is needed.  Moreover, the service treatment records hardly appear incomplete.  To the contrary, they contain numerous incidents of treatment during active duty and active duty for training.  

As noted in the prior remand, the Veteran's service treatment records show that he was treated for neck and back injuries.  A November 1974 treatment report noted that the Veteran reported that he hit the right side of his back while on duty, when he was thrown from a tank against equipment.  Additionally, an August 10, 1979 service treatment record noted that the Veteran reported that he fell from a dump truck.  This treatment coincided with the Veteran's active duty training from July 28, 1979 to August 11, 1979.  Furthermore, a February 1987 record noted that the Veteran pulled a muscle in the back of his neck.  Moreover, a June 1987 treatment report reflects that the Veteran reported neck and shoulder pain, and was tender to palpation of his lower back.  

The Board finds that it still does not have a competent medical opinion regarding the etiology of the veteran's current neck and back disabilities.  Moreover, the veteran has specifically requested that the claims be remanded to that end.  The Board finds that a remand is warranted so that the veteran can be scheduled for another VA examination.  

Accordingly, the case is REMANDED to the AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC should schedule the Veteran for an orthopedic VA examination to assess the nature and etiology of his neck and back disabilities.  The claims file should be made available to and reviewed by the examiner.  All necessary tests should be completed. All necessary tests, including x-rays, should be conducted. 

The Veteran's periods of active duty and active duty for training should be provided to the examiner. 

The examiner should diagnose any neck and/or back disabilities found to be present.  Additionally, the examiner should opine as to whether it is at least as likely as not that any current neck or back condition had its onset in or was aggravated by service or is otherwise related to any aspect of service. 

In offering these opinions, the examiner should specifically acknowledge and comment on the evidence of record indicating that the Veteran received treatment for his neck and back during his active duty training, to include the November 1974, August 1979, February 1987, and June 1987 treatment records.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

2.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims, considering all applicable laws and regulations.  The AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


